Case 5:21-cv-00038-gwc Document 1-1 Filed 02/18/21 Page 1 of 11




                                             EXHIBIT A
              Case 5:21-cv-00038-gwc Document 1-1 Filed 02/18/21 Page 2 of 11




                                                                                                                     LYN/ PERINJ
                                                                                                     Transmittal Number: 22126569
Notice of Service of Process                                                                            Date Processed: 10/07/2020


Primary Contact:            Marie Angowski
                            Bed Bath & Beyond
                            650 Liberty Ave
                            Union, NJ 07083-8107

Electronic copy provided to:                   Michael Wilek
                                               Angela Leary
                                               Kenneth Bradley

Entity:                                       Bed Bath & Beyond Inc.
                                              Entity ID Number 0290995
Entity Served:                                Bed Bath & Beyond, Inc.
Title of Action:                              Pamela A. Gallagher vs. Bed Bath & Beyond, Inc.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Windsor County Superior Court, VT
Case/Reference No:                            Not Shown
Jurisdiction Served:                          Vermont
Date Served on CSC:                           10/06/2020
Answer or Appearance Due:                     21 Days
Originally Served On:                         csc
How Served:                                   Personal Service
Sender Information:                           James M. Dingley
                                              802-442-8503

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I sop@cscglobal.com
  Case 5:21-cv-00038-gwc Document 1-1 Filed 02/18/21 Page 3 of 11



                                   / ,AMES M. DINGLEY
                                  .UTORNEY AT LAW, P.C.
                                   . 204 SOUTH STREET
                                   BENNINGTON, VT 05201
                                     (802) 442-8503 phone
                                       802-746-4158 fax
                                 Email: dingleylaw@gmail.com




                                                                   October I, 2020

W. Sam Hill
Washington County Sheriff's Department
l 0 Elm Street
P.O. Box678
Montpelier, VT 05601

Re:     Pamela A. Gallagher v. Bed Bath & Beyond, Inc.
        Docket No.: _ _ _ _ _ _ _ Wmcv

Dear Sheriff Hi 11:

        Please serve civil process upon Corporatfon Service Company 100 North Main Street

Barre VT 05641-4150, as registered agent for: Bed Bath & Beyond, Inc. Copies of the

following documents for service are enclosed:

         I.   Summons with Self-Rep. form.

        2.    Complaint.

        3.    Plaintiffs Demand for Jur:y Trial.

        The original Summons, Return
                                         \Of° Service, and a prepaid envelope are enclosed for your
use and a deposit check in the amount of~\~0.00 for your services. Please send me an invoice for

any remaining amount I owe you. Thank y~t for your kind consideration of this matter.
               Case 5:21-cv-00038-gwc Document 1-1 Filed 02/18/21 Page 4 of 11




                                           STATE OF VERMONT
     SUPERIOR COURT                                                           Civil                DIVISION
      Windham                   Unit                             Docket No.:

    Plaintiff(s)                                         vs.        Defendant(s)
                   Pamela A. Gallagher                                             Bed Bath & Beyond, Inc.


                                                    SUMMONS

THIS SUMMONS IS DIRECTED TO Bed Bath & Beyond, Inc. (by its Registered Agent)


1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The Plaintiff's Complaint against you
   is attached to this summons. Do not throw these papers away. They are official papers that affect your
   rights.

2. YOU MUST REPLY WITHIN 21 * DAYS TO PROTECT YOUR RIGHTS. You must give or mail the Plaintiff a
   written response called an Answer within 21 * days of the date on which you received this Summons. You
   must send a copy of your Answer to the [Plaintiff][Plaintiff's attorney} located
    at: James M. Dingley. Attorney At Law. P.C.. 204 South Street. Bennington. VT 05201


    You must also give or mail your Answer to the Court located at:
     7 Court Street, Newfane, VT 05345; mailing address PO Box 207, Newfane, VT 05345



3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response to the Plaintiff's Complaint. In
    your Answer you must state whether you agree or disagree with each paragraph of the Complaint. If you
    believe the Plaintiff should not be given everything asked for in the Complaint, you must say so in your
    Answer.

4. YOU WILL LOSE YOUR CASE IF YOU DO NOT GIVE YOUR WRITTEN ANSWER TO THE COURT. If you do not
    Answer within 21 * days and file it with the Court, you will lose this case. You will not get to tell your side
    of the story, and the Court may decide against you and award the Plaintiff everything asked for in the
    complaint.

5. YOU MUST MAKE ANY CLAIMS AGAINST THE PLAINTIFF IN YOUR REPLY. Your Answer must state any
    related legal claims you have against the Plaintiff. Your claims against the Plaintiff are called
    Counterclaims. If you do not make your Counterclaims in writing in your Answer, you may not be able to
    bring them up at all. Even if you have insurance and the insurance company will defend you, you must still
    file any Counterclaims you may have.

6. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you cannot afford a lawyer, you should
    ask the court clerk for information about places where you can get free legal help. Even if you cannot get
    legal help, you must still give the Court a written Answer to protect your rights or you may lose the case.




100-00268 Summons (01/2018)                                                                               Page 1 of 2
              Case 5:21-cv-00038-gwc Document 1-1 Filed 02/18/21 Page 5 of 11




7. NOTICE OF APPEARANCE FORM. THE COURT NEEDS TO KNOW HOW TO REACH YOU SO THAT YOU WILL
    BE INFORMED OF ALL MATTERS RELATING TO YOUR CASE. If you have not hired an attorney and are
    representing yourself, in addition to filing the required answer it is important that you file the Notice of
    Appearance form attached to this summons, to give the court your name, mailing address and phone
    number (and email address, if you have one). You must also mail or deliver a copy of the form to the
    lawyer or party who sent you this paperwork, so that you will receive copies of anything else they file with
    the court.



                                                     Dated



 Served on
                      Date                            Sheriff7

* Use 21 days, except that in the exceptional situations where a different time is allowed by the court in which
to answer, the different time should be inserted.




100-00268 Summons (01/2018)                                                                          Page 2 of 2
                 Case 5:21-cv-00038-gwc Document 1-1 Filed 02/18/21 Page 6 of 11




                                                   STATE OF VERMONT
SUPERIOR COURT                                                                  _ _ _C_i_vi_I_ _ _ _ _ DIVISION
       Windham                    Unit                                          Docket No.: _ _ _ _ _ _ __


     Plaintiff(s)                                                 VS,                          Defendant(s)
    Pamela A. Gallagher                                                              Bed Bath & Beyond, Inc.

                                                     NOTICE OF APPEARANCE
                                                   For Self-Represented Litigant

          I am the:       D Plaintiff   [Zl Defendant in this case.

          I will represent myself and, in addition to filing the required answer, I hereby enter my appearance
          with the court. If I decide to be represented by an attorney in the future, either my attorney or I will
          notify the court of the change.

          In representing myself, I understand that I MUST:

          1. Notify the court in writing of any changes in my address, phone number, or email address.
          2. Give or send copies of any papers I file with the court to every other party in this case. If
          another party has an attorney, I will give or send •copies to that party's attorney.
          3. File a certificate of service with the court swearing that I have sent the papers I am filing to
          all parties. I understand that I can find that form on the Vermont Judiciary website or at the
          court house.

                     All court papers may be mailed to me by first class mail at the address listed below.

                           My Street Address                                         My Mailing Address (if different)

     Name                                                                Name



     Address                                                             Address



     Town/City                             State              Zip        Town/City                     State                 Zip



     Phone Number (day)                                                  Phone Number (day)



     Email Address                                                       Email Address




     Dated                                            Signature



                                                      Printed Name




100-00265 Notice of Appearance for Self-Represented Litigant {09/2015)                                         Page 1 of 1
   Case 5:21-cv-00038-gwc Document 1-1 Filed 02/18/21 Page 7 of 11




                                  STATE OF VERMONT

SUPERIOR COURT                                       CIVIL DIVISION
WINDHAM UNIT                                         DOCKETNO. - - - - - - -

PAMELA A. GALLAGHER                                  )
                                                     )
                Plaintiff                            )
                                                     )
       V.                                            )
                                                     )
BED, BATH & BEYOND, INC.                             )
                                                     )
               Defendant                             )

                                      COMPLAINT

       NOW COMES PAMELA A. GALLAGHER (hereinafter referred to as,

"plaintiff') and hereby complains against BED, BATH & BEYOND, INC., (hereinafter

referred to as "defendant") as follows:

       1. Plaintiff is now, and at all times mentioned in this complaint was, an

            individual residing in the Town of Londonderry, County of Windham and

            State of Vermont.

       2. Defendant is now, and at all times mentioned in this complaint was, a foreign

            corporation registered to do busines in the State of Vermont with a principal

            address in the State ofNew Jersey.

       3. At all times mentioned in this complaint, defendant owned, operated, leased

            and controlled a retail store known as "Bed, Bath & Beyond" located in a

            shopping plaza along U.S. Route 7 in the Town of Rutland, County of

            Rutland, and State of Vermont.




                                             1
Case 5:21-cv-00038-gwc Document 1-1 Filed 02/18/21 Page 8 of 11




   4. At all times mentioned in this complaint, defendant's store was open to the

       public for shopping during regular business hours.

   5. On October 10, 2017, plaintiff entered defendant's retail store during regular

       business hours for the purpose of shopping.

   6. At all times mentioned in this complaint, defendant had the duty to maintain the

       retail store, including merchandise and fixtures, in a reasonably safe condition

       for retail customers, including plaintiff.


   7. At all times mentioned in this complaint, defendant had the duty to provide a

       retail store that was reasonably safe so that customers, including plaintiff, could

       shop in its store and not become injured.


   8. In violation of these duties, defendant had erected and maintained a certain

       overhead display fixture in an area of the retail store that created an

       unreasonable risk of injury to customers, and could reasonably foresee that a

      customer, such as plaintiff, could be hit and injured.


   9. On the date first mentioned above, while plaintiff was shopping in the retail

      store, and moving about with due care, an overhead fixture from a display fell

      and struck plaintiff in and around her head and upper extremities.


   10. As the direct and proximate result of the fixture falling off the display, plaintiff

      sustained injuries, including, but not limited to, headaches, cuts, abrasions,

      bruising, soreness, swelling, a concussion type injury, and spinal and

      neurological injuries.




                                          2
Case 5:21-cv-00038-gwc Document 1-1 Filed 02/18/21 Page 9 of 11




   11. The direct and proximate cause of plaintifrs injuries was defendant's

      negligence in failing to provide a reasonably safe retail store for shopping.


   12. The above-described injuries to plaintiff were caused solely and proximately by

      the direct or circumstantial negligence of defendant and without any

      contributory negligence on her part.


   13. As the direct and proximate result of defendant's negligence, plaintiff was made

      sick, sore, lame, and disabled.


   14. As the direct and proximate result of plaintiffs negligence, plaintiff has

      suffered, and still suffers, great conscious physical pain and nervous and mental

      anguish injuries, and plaintiff is informed and believes, and on that ground

      alleges, that she will continue to suffer the same damages in the future.

   15. As the direct and proximate result of defendant's negligence, plaintiff has

      incurred and will continue to incur medical bills for necessary and reasonable

      medical care and treatment related to the injuries as described in this

      complaint.

   16. As the direct and proximate result of the negligence of defendant, plaintiff has

      sustained permanent and serious neurological injuries.


   17. As the direct of proximate cause of defendant's negligence, plaintiff has

      suffered and still suffers, a loss of enjoyment of her life, of companionship, and

      plaintiff is informed and believes, and on that ground alleges, that she will

      continue to suffer the same damages in the future.




                                        3
Case 5:21-cv-00038-gwc Document 1-1 Filed 02/18/21 Page 10 of 11




    18. As the direct and proximate result of defendant's negligence, plaintiff has

       suffered humiliation and embarrassment.

    WHEREFORE, plaintiff demands judgment against defendant as follows,

    according to proof, past, present, and future in nature:

           1. General damages.

           2. Medical and related damages.

           3. Pain and suffering damages.

           4. Loss of enjoyment oflife.

           5. Costs.

           6. Other damages as the Court deems just and proper.

    Dated at Bennington, Vermont, on October 1, 2020.

                                          PAMELA A. GALLAGHER:




                                                  James M. Dingley
                                                  Attorney at Law, P.C.
                                                  204 South Street
                                                  Bennington, VT 05201
                                                  (802) 442-8503
                                                  dingleylaw@gmail.com




                                         4
  Case 5:21-cv-00038-gwc Document 1-1 Filed 02/18/21 Page 11 of 11




                                   STATE OF VERMONT

SUPERIOR COURT                                        CIVIL DIVISION
WINDHAM UNIT                                          DOCKET NO. _ _ _ __

PAMELA A. GALLAGHER                                   )
                                                      )
                  Plaintiff                           )
                                                      )
           V.                                         )
                                                      )
BED, BATH & BEYOND, INC.                              )
                                                      )
                  Defendant                           )

                     PLAINTIFF'S DEMAND FOR TRIAL by JURY

           Pursuant to the Vermont Rules of Civil Procedure and the Vermont Constitution,

Plaintiff PAMELA A. GALLAGHER hereby demands a trial by jury on all issues so

triable.

           Dated at Bennington, Vermont, on October 1, 2020.

                                                      Plaintiffs Attorney:




                                                   1~ AL          k
                                                      James M. Dmgley
                                                      Attorney at Law, P.C.
                                                                            t

                                                      204 South Street
                                                      Bennington, VT 05201
                                                      (802) 442-8503




                                              1
